Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 15, 1992, which ruled, inter alia, that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
In May 1989 claimant’s wife and her cousins formed a corporation for the purpose of engaging in the business of recharging printer cartridges. Claimant and his wife testified that he had nothing to do with the enterprise until he stopped *928receiving unemployment insurance benefits in early September 1989. Claimant’s wife testified, however, that the business was started with claimant in mind because he had lost his job. She also testified that, during the period in question, claimant would assist her in various business matters when she needed help. Claimant not only expended money on behalf of the corporation during the period he was receiving benefits, but he had the authority to and did in fact sign several checks for the corporation during the summer months. Given these activities, the conclusion reached by the Unemployment Insurance Appeal Board that claimant was not totally unemployed is supported by substantial evidence (see, Matter of Gonyo [Roberts], 124 AD2d 884; Matter of Smalt [Ross], 82 AD2d 958). The unemployment insurance benefits he received were, accordingly, properly held recoverable (see, Labor Law § 597 [4]). Claimant’s remaining contentions have been examined and found to be lacking in merit.
Mikoll, J. P., Yesawich Jr., Crew III and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.